NO. 12-14-00018-CR

STATE OF TEXAS                                                      §          IN THE
                                                                    §
VS.                                                                 §          TWELFTH COURT
                                                                    §
ROBERT CLAYTON                                                      §          OF APPEALS                              4/20/2015


                                  MOTION TO SUPPLEMENT THE RECORD

TO THE HONORABLE JUSTICES OF SAID COURT:

          N o w c o m e s R O B E R T C L A Y T O N , Appellant in the above styled and numbered

case, b y and through his attorney o f record, before the decision in this Court has been

delivered, and respectfully m o v e s this Court t o order J O N E T T E J A C K S O N , the court

reporter for t h e guilt/innocence portion o f t h e trial, t o s u p p l e m e n t t h e record in this c a s e

pursuant t o the T e x a s Rules o f Appellate Procedure, and a s support would s h o w the

Court:

                                                                     I.

          T h i s C o u r t is a w a r e o f t h e difficulty A p p e l l a n t ' s c o u n s e l a n d this C o u r t h a v e h a d

in o b t a i n i n g t h e r e p o r t e r ' s r e c o r d f r o m J O N E T T E J A C K S O N , t h e c o u r t r e p o r t e r f o r t h e

guilt/innocence portion o f t h e trial.                  Because Ms. Jackson refused t o send counsel a

c o p y o f t h e record a n d d i d n o t file a c o p y w i t h t h e District Clerk, A p p e l l a n t ' s c o u n s e l

requested a copy o f the reporter's record f r o m this Court and also requested additional

time t o request supplements o r a m e n d m e n t s t o the record o n February 17, 2 0 1 5 .

Appellant's counsel received a record purporting t o be the "Trial on the Merits" f r o m this

Court on February 20, 2015.

                                                                    II

          C o u n s e l l o o k e d a t t h i s r e c o r d a n d n o t e d t h a t it w a s t h e " T r i a l o n t h e M e r i t s . "
After receiving t h e record, A p p e l l a n t ' s c o u n s e l w a s involved in a j u r y trial a n d o t h e r

court settings and w a s unable to review the record completely.                                                        B e c a u s e of this,

Appellant's c o u n s e l filed a M o t i o n to E x t e n d T i m e to File Brief o n M a r c h 19, 2 0 1 5 .

Since that time, counsel has reviewed the record purporting to be the "Trial o n the

M e r i t s " a n d d i s c o v e r e d t h a t it d i d n o t c o n t a i n t h e entire t r i a l o n t h e m e r i t s . M s . J a c k s o n

failed to include the voir dire e x a m i n a t i o n , t h e e x a m i n a t i o n of t h e State's final w i t n e s s e s

in t h e S t a t e ' s c a s e - i n - c h i e f , t h e d e f e n d a n t ' s c a s e - i n - c h i e f ,   closing arguments,                  the

verdict, a n d t h e e v i d e n c e p r e s e n t e d at trial.

                                                                          III.

           A p p e l l a n t ' s c o u n s e l is r e q u e s t i n g t h a t t h i s C o u r t o r d e r J O N E T T E J A C K S O N t o

supplement the record by providing c o u n s e l a n d this Court with the transcript of the voir

d i r e e x a m i n a t i o n , t h e e x a m i n a t i o n o f t h e S t a t e ' s f i n a l w i t n e s s e s in t h e S t a t e ' s c a s e - i n -

chief, t h e d e f e n d a n t ' s case-in-chief, closing a r g u m e n t s , t h e verdict, a n d t h e e v i d e n c e

p r e s e n t e d at trial.

                                                                         IV.

           Appellant's c o u n s e l h a s conferred with t h e A n d e r s o n C o u n t y District A t t o r n e y ,

Allyson Mitchell, and s h e does not oppose this motion.

           WHEREFORE,                    PREMISES               C O N S I D E R E D , Appellant,                 by and through                  his

attorney of record prays that t h e C o u r t will grant this m o t i o n a n d order J O N E T T E

J A C K S O N to s u p p l e m e n t t h e record by providing c o u n s e l a n d this Court with t h e

transcript o f t h e voir dire e x a m i n a t i o n , t h e e x a m i n a t i o n o f t h e S t a t e ' s final w i t n e s s e s in

t h e S t a t e ' s case-in-chief, t h e d e f e n d a n t ' s case-in-chief, closing a r g u m e n t s , t h e verdict,

a n d t h e e v i d e n c e p r e s e n t e d at trial.
Respectfully submitted,

Philip C. Fletcher
Attorney at L a w
800 North Mallard
Palestine, Texas 75801
Tel: (903) 731-4440




   State Bar No. 00787478
   fletchlaw@yahoo.com
   Attorney for R O B E R T C L A Y T O N
                                             CERTIFICATE OF SERVICE

         T h i s i s t o c e r t i f y t h a t o n A p r i l _2o_, 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e a n d

foregoing d o c u m e n t w a s s e r v e d o n t h e District A t t o r n e y ' s Office, A n d e r s o n C o u n t y , 5 0 0
STATE OF TEXAS                                                 §
                                                               §
COUNTY OF ANDERSON                                             §


                                                       AFFIDAVIT

        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P

C. F L E T C H E R , w h o after being duly s w o r n stated:

        "I a m t h e a t t o r n e y for t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled

        cause.      I have read the foregoing Motion t o Supplement the Record a n d

        swear that all o f the allegations o f fact contained therein are true a n d

        correct."




                                                           P H I L I P C. F L E T C H E R
                                                           Affiant


        SUBSCRIBED AND SWORN TO BEFORE ME o n A p r i l 2 0 , 2 0 1 5 , t o c e r t i f y




                                                                    \
w h i c h w i t n e s s m y hand a n d seal o f office.




                                                           N o t a r y i^ublic, S t a t d o f l e x ^ s



                              OF